Fourth Court of Appeals
                                     San Antonio, Texas
                                            August 3, 2017

                                        No. 04-16-00532-CV

  FRANKLIN ADVISERS, INC., on behalf of certain investment funds managed by it; Oz
Management LP, on behalf of certain investment funds managed by it, Oz Management II LP, on
     behalf of certain investment funds managed by it; and Benefit Street Partners, LLC,
                                         Appellants

                                                   v.

       IHEARTCOMMUNICATIONS INC., f/k/a Clear Channel Communication, Inc.,
                             Appellees

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-04006
                        Honorable Cathleen M. Stryker, Judge Presiding


                                            ORDER
Sitting:        Sandee Bryan Marion, Chief Justice
                Karen Angelini, Justice
                Patricia O. Alvarez, Justice

        All briefing in this appeal has been completed and this case has been set for submission
and oral argument before a panel of this court. The record shows that after the appellants filed
their notice of appeal, the clerk of this court received a letter from one of the court reporters
indicating that all of the volumes of the reporter’s record filed in this case were “[s]ealed under
[c]ourt [o]rder.” In light of this representation, the entire reporter’s record was filed under seal in
this court. Similarly, when the trial court clerk filed the clerk’s record, the clerk of this court filed
the entire clerk’s record under seal in this court.

        Nevertheless, the record shows that the trial court did not seal the entire record in this
case. Instead, the trial court issued four orders permanently sealing portions of the trial court’s
record in this case. Furthermore, this court never issued an order sealing any part of the appellate
record.

       The parties also were permitted to file their briefs under seal. Each brief was
accompanied by a notice of filing under seal, which indicated that the brief was being filed under
seal because (1) the trial court had sealed portions of the trial court record in this case, and (2)
this court had sealed the entirety of the record on appeal. As previously stated, this court has not
ordered the appellate record sealed in this case.

       After reviewing the appellate record, the briefing, and the other documents filed in this
appeal, we conclude that the sealing of the entire appellate record and the briefs was done
inadvertently and without the appropriate motions.1 We, therefore, direct the parties to file
appropriate motions advising this court which portions of the appellate record and the
parties’ briefs should remain sealed, and providing the reasons for sealing these portions of
the appellate records and the briefs. These motions must be filed no later than August 14,
2017.

        In addition, oral argument has been requested and granted in this case. The parties are
advised that, prior to every oral argument, the court posts on its website a court advisory that
identifies the parties and the issues presented in each appeal argued before the court. The parties
are further advised that oral argument is open to the public, and that oral arguments are recorded
and the public has access to these recordings. Finally, the parties are advised that when this court
issues its opinion in this case, the opinion will be published on Westlaw and on the court’s
website, and therefore, the opinion will be available to the public. See TEX. R. CIV. P. 76a(1)(“No
court order or opinion issued in the adjudication of a case may be sealed.”); TEX. GOV’T CODE
ANN. § 552.022(12)(West 2012)(providing that final opinions and orders issued in the
adjudication of cases are pubic information).


        It is so ORDERED on August 3, 2017.

                                                              PER CURIAM




ATTESTED TO: ___________________________________
             Luz Estrada
             Chief Deputy Clerk




1
 We acknowledge that the parties filed a joint motion in this court asking for access to the sealed reporter’s record
and the motion was granted.